Dismiss and Opinion Filed July 9, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00505-CV

                           THOMAS P. SETARO, JR., Appellant

                                               V.

                              NICOLE BROOKMAN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01095-E

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers

       Stating all matters in controversy between the parties have been resolved, appellant has

filed an unopposed motion to dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a). We

grant the motion and dismiss the appeal with prejudice. See id.




                                                    /Lana Myers/
                                                    LANA MYERS
150505F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THOMAS P. SETARO, JR., Appellant                     On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-15-00505-CV         V.                        Trial Court Cause No. CC-15-01095-E.
                                                     Opinion delivered by Justice Myers. Justices
NICOLE BROOKMAN, Appellee                            Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice.

       We ORDER each party bear its own costs of this appeal.


Judgment entered this 9th day of July, 2015.




                                               –2–